Appeal by the defendant from a resentence of the Supreme Court, Suffolk County (Efman, J.), imposed August 8, 2012, upon his conviction of attempted burglary in the second degree, upon his plea of guilty, the resentence being a determinate term of imprisonment of five years followed by a period of five years of postrelease supervision.
Ordered that the resentence is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in resentencing him without first ordering an updated presentence investigation report, since he had been continually incarcerated between the initial sentencing and resentencing, and he was afforded the opportunity to provide the Supreme Court with additional information relevant to sentencing (see People v Kuey, 83 NY2d 278, 282-283 [1994]; People v Watkins, 71 AD3d 799, 799 [2010]; People v McFadden, 6 AD3d 461, 462 [2004]; see also People v Camino, 105 AD3d 1055, 1056 [2013]; People v McGinn, 96 AD3d 977, 977 [2012]; People v Gledhill, 91 AD3d 886, 886 [2012]; People v Mannina, 89 AD3d 1038, 1039 [2011]).
*962The defendant’s remaining contention is without merit. Dillon, J.E, Angiolillo, Dickerson and Cohen, JJ., concur.